979 So. 2d 1007 (2008)
R.L. WILLIAMS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2543.
District Court of Appeal of Florida, Third District.
February 20, 2008.
Rehearing Denied April 22, 2008.
R.L. Williams, in proper person.
Bill McCollum, Attorney General, and Natalia Costea, Assistant Attorney General, for appellee.
Before COPE, GREEN, and RAMIREZ, JJ.
PER CURIAM.
We affirm the order denying appellant's post-conviction relief motion under Florida Rule of Criminal Procedure 3.800(a). However, we reverse and remand this cause to the trial court for it to address the issue of the omission of the 125 days credit for time served in the corrected 1989 resentencing order or to otherwise provide such credit for county jail time served prior to the date of the original sentencing order. See § 921.161(1), (2), Fla. Stat. (1985).
Affirmed in part. Remanded in part with directions.